Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “at least one locking means adapted to releasably secure the blade …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "means" is a generic language; second, the "means" is modified by functional language including “adapted to releasably secure the blade”; and third, the "means" is not modified by sufficient structure to perform the recited function because "locking" preceding means describes the function, not the structure of the members. It is similar analysis with “a tension component” in claim 9.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the blade channel comprises an upper and lower channel” that is not clear what is an upper and a lower referring to. Applicant is trying to claim the blade channel that comprises an upper channel and a lower channel, right? Claims 7 and 12 have the same issue.
Claim 4 recites  “at least one  pair of locking means” are unclear whether the locking means is referring to the at least one locking means of claim 1 or additional locking means.  
All claims dependent from claims 1, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (WO 2017057468 and Translation) in view of Schmidt (US 5319853).
Regarding claim 1, Sugiura shows a cutting device (Figures 1-16), comprising: 
a housing (1-2); 
a carriage (6) that is movably disposed in the housing, the carriage having a blade channel (for receiving a blade 5, Figure 6) and being movable between a retracted position and an extended position (see an arrow 21 in Figure 3); 
a blade (5) that is removably disposable in the carriage (as this term is written, it is not clear how the blade is removable, looking at Sugiura’s Figure 3, the cutter is assembly without any screw or fasteners, it appears sliding and snapping parts together, therefore, the blade is capable of removable as seen in Figure 3); and 
a cover member (13, Figures 3-4) that is removably attachable to the housing; wherein the blade channel comprises one or more locking members or means (Figure 2 below shows two pairs of protrusions or locking members) adapted to releasably secure the blade in a first position wherein a top side of the blade aligns with a top side of the blade channel (Figure 5) and a second position wherein a top side of the blade aligns with a bottom side of the blade channel (since the slider 6 is symmetrically, the blade 5 is capable of mounted other side of slider 6 such that a top side of the blade aligns with a bottom side of the blade channel).
However, Sugiura shows the blade channel and fails to discuss an upper channel and a lower channel.
Schmidt shows a blade channel (30, Figure 1), wherein the blade channel has an upper channel and a lower channel (spaces 39, Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade channel of the carriage of the Sugiura to have upper and lower channels, as taught by Schmidt, in order to allow the blade is easily slid and inserted to the carriage during assembly.
Regarding claim 2, the modified device of Sugiura shows that the cover member includes a blade outlet slot (for the blade 5 exposed in Figures 3-4 of Sugiura ).
Regarding claim 3, the modified device of Sugiura shows that the cutting device is a box cutter, a utility knife, or a precision knife.
Regarding claim 4, the modified device of Sugiura shows that the blade channel comprises at least one pair of the at least one locking members disposed on opposite sides of the blade channel (see Figure 2 below, there are two pairs of the locking members).

    PNG
    media_image1.png
    808
    793
    media_image1.png
    Greyscale

Regarding claim 5, the modified device of Sugiura shows that each locking member comprises one tab implement and one indented portion (see Figure 2 of Sugiura above)
Regarding claim 7, the modified device of Sugiura shows that a cutting device (see claim 1), comprising:
a housing that is a handle (Figure 1);
a blade carriage that is movably disposed in the housing, the blade carriage having a blade channel and being movable between a retracted position and an extended position (see the discussion in claim 1);
a blade having one or more notches (there are two notches in the blade 5, Figure 8), the blade being removably disposable in the blade channel (see the discussion in claim 1); and
a blade cover having a blade outlet slot, the blade cover being removably attachable to the housing (see the discussion in claims 1-2),
wherein the blade channel comprises upper and lower channels (see the discussion in claim 1 above) and wherein, at least one locking means comprising one or more tab implements and one or more indented portions, at least one of the tab implements adapted to be releasably received in at least one blade notch, and at least one of the indented portions adapted to selectively receive a portion of the cutting edge of the blade (see the discussions in claims 1, 4-5 and Figure 2 of Sugiura).
Regarding claim 8, the modified device of Sugiura shows that the blade carriage is configured to move at least between an extended position, wherein the blade extends past the blade outlet slot in the blade cover, and a retracted position, wherein the blade is disposed within the blade cover or housing (Figures 4 and 10 of Sugiura).
Regarding claim 9, the modified device of Sugiura shows that the blade carriage is operably connected to a tension component (4, Figure 3 of Sugiura) configured to bias the blade carriage towards the retracted position.
Regarding claim 10, the modified device of Sugiura shows that the cutting device is one of a pen cutter, a box cutter, a utility knife, or a precision knife (Figures 1-4 of Sugiura).
Regarding claim 11, the modified device of Sugiura shows that the locking means are configured to releasably secure the blade in a first position wherein a top side of the blade aligns with a top side of the blade channel and a second position wherein the top side of the blade aligns with a bottom side of the blade channel (see the discussion in claim 1 above).
Regarding claim 12, the modified device of Sugiura shows that a cutting device (see the discussion in claims 1  and 7 above), comprising:
a housing that is a handle;
a blade carriage that is movably disposed in the housing, the blade carriage having a blade channel with a top side opposing a bottom side and being movable between a retracted position and an extended position (Figures 2 and 19);
a blade (5, see the discussion in claims 1 and 6-7) having a top side with one or more notches disposed thereon opposing a bottom side formed as a cutting edge, the blade being removably disposable in the blade carriage (see the discussion in claim 1 above);
a blade cover that is removably attachable to the housing (see the discussion in claim 1 above);
wherein the blade channel comprises upper and lower channels and wherein, one or more pairs of locking means disposed on opposite sides of the blade channel, each locking means comprising one or more tab implements and one or more indented portions, at least one of the tab implements adapted to be releasably received in at least one blade notch, and at least one of the indented portions adapted to selectively receive a portion of the cutting edge of the blade (see the discussion in claims 1, 4-6, 7 above); and
wherein the locking members are configured to releasably secure the blade in a first position wherein the top side of the blade aligns with the top side of the blade channel and a second position wherein the top side of the blade aligns with the bottom side of the blade channel (see the discussion in claim 1 above).
Regarding claim 14, the modified device of Sugiura shows that the cutting device is one of a pen cutter, a box cutter, a utility knife, or a precision knife (Figures 1-4 of Sugiura).
Regarding claim 15, the modified device of Sugiura shows that a switch member (7, Figure 2 of Sugiura) and a blade carriage track (there are 3 elongated slots on the housing 2) configured to permit and define movement of the blade carriage.
Regarding claim 18, the modified device of Sugiura shows that the configuration of the blade channel enables ambidextrous use of the cutting device (Figure 19 of Sugiura shows a symmetrical slider 6 for receiving the blade 5 and it can be used in left or right hand of a user). 
Claims 1-5, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Schmidt  and Scimone et al (US 2019/0193289) hereinafter Scimone.
These are alternative rejections if one is argued that Sugiura’s blade is not removable.
Regarding claims 1-5, 7-12, 14, 15, 18, the modified device of Sugiura shows all of the limitations as stated above except the blade is not removable from the carriage.
Scimone shows a cutting device (105) having a blade (190) removable (Paras. 34 and 43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the carriage of the Sugiura to have the blade removable from the carriage, as taught by Scimone, in order to easy remove the blade if it is needed.
Regarding claim 13, the modified device of Sugiura shows all of the limitations as stated above except that the blade is removable and ceramic material.
Scimone also shows the blade is made of ceramic (Para. 30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the carriage and the blade of the Sugiura to have the blade removable from the carriage and made of ceramic, as taught by Scimone, in order to easy remove the blade if it is needed and the blade made of ceramic capable of withstanding extended use before becoming dull or unusable (Para. 30 of Scimone).
Regarding claim 16, the modified device of Sugiura shows all of the limitations as stated above except that the blade is removable and one or more slots are disposed along the blade carriage track configured to stabilize and secure the switch member in a user selected position of a set of preselected positions defined by the location of the one or more slots.
Scimone also shows the removable blade (Paras. 34 and 43) and slots (recesses 161-163) are disposed along a carriage track (158, Figures 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the carriage and the blade of the Sugiura to have the blade removable from the carriage and slots along a carriage track, as taught by Scimone, in order to easy remove the blade if it is needed and to stabilize and secure the switch member in a user selected position of a set of preselected positions defined by the location of the one or more slots (Paras. 24 and 37 of Scimone).
Regarding claim 17, the modified device of Sugiura shows all of the limitations as stated above except that the blade is removable and the housing includes an aperture configured to receive a string, a lanyard, or a keychain.
Scimone also shows the removable blade is made of ceramic (Para. 30) and an aperture of a housing (155, Figures 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the carriage and the blade of the Sugiura to have the blade removable from the carriage and an aperture of a housing, as taught by Scimone, in order to easy remove the blade if it is needed and the aperture configured to configured to receive a string, a lanyard, or a keychain (please note that the string, the lanyard, and the keychain is not part of the cutting device; they are accessories of the cutting device).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 6 does not anticipate or render obvious the features of at least one of the tab implements is adapted to be releasably received in at least one blade notch, and at least one of the indented portions is adapted to selectively receive a portion of the cutting edge of the blade in combination with the limitations as set forth in the independent claim and any intervening claims.  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new art 
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 

Conclusion                                                                                                                                                                                              
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/14/2022